Bv the Court.
During the pendency of an election for President of the United States, for which office H. G. and U. S. G. were opposing candidates, the defendant in error agreed to sell, and the plaintiff in error agreed to buy, a lot of hogs at the price of nine cents per pound, to be paid for when H. G. should be elected. The market price of hogs at the date of the contract was less than four and a half cents per pound. In pursuance of the contract, the hogs were delivered by the defendant in error to the plaintiff in error, who converted them to his own use. The election having resulted in the defeat of H. G., the defendant in error brought suit against the plaintiff' in error and recovered the market value of the hogs — Held : 1. That the transaction was a wager. 2. That the hogs were delivered *329by the person losing the wager to the person winning, within the meaning of the second section of the act of March 12,1831. S. & C, 664.

Motion overruled.